Citation Nr: 0127159	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right arm.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active military service from October 1963 
to October 1967.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2000, on appeal of a July 1998 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Upon its 
last review, the Board noted that the appellant had indicated 
that he wished to testify either at a Travel Board hearing at 
the RO or before a member of the Board via videoconferencing.  
Because neither of these had been accomplished, the Board 
remanded the appellant's claims.  In August 2001, the 
appellant testified before the undersigned at a Travel Board 
hearing at the RO.  

During the course of the August 2001 Travel Board hearing, 
the appellant raised the issue of his entitlement to a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.  

The Board has carefully reviewed all of the evidence of 
record in light of applicable law, and has determined that 
this matter must be remanded for further development of the 
evidence.  

REMAND

With regard to the appellant's rating claim of the shell 
fragment wound to the right arm, the appellant testified in 
August 2001 that he is experiencing radiating pain from the 
site of the shell fragment wound to other parts of his arm.  

During the August 2001 hearing, the appellant stated that he 
is now receiving disability compensation benefits 
administered by the Social Security Administration, and that 
the agency only used VA medical records in its determination.  
The appellant submitted a copy of the Social Security 
Administration's determination, with an attachment reflecting 
the medical records used by the agency.  Because the 
appellant's claims folder does not contain all of the medical 
records listed, the RO will obtain a complete copy of the 
Social Security Administration file upon remand.  Murincsack 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  As a general 
matter, the evaluation of the same manifestation under 
multiple diagnoses is not contemplated by the regulatory 
provisions, which state that such "pyramiding"" is to be 
avoided.  38 C.F.R. § 4.14.  Inquiry must therefore be 
undertaken to ascertain whether there exists any non-
overlapping symptoms of the disorder in question which would 
result in a separate disability ratings.  

Medical inquiry has not been undertaken with regard to the 
appellant's subjective report of radiating pain.  
Accordingly, this matter will be remanded for the conduct of 
a clarifying medical examination.

Relative to the appellant's rating claim of the service-
connected PTSD, the appellant argued through his 
representative that the appellant's psychiatric symptoms had 
worsened since last undergoing a VA psychiatric examination 
in October 1998.  Because it has been held that that 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination, that accounts for the 
current symptoms and the claimant's reported history, the 
appellant's psychiatric rating claim will be remanded for an 
updated medical examination.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  



Accordingly, this matter is REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.

2.  The RO must obtain a complete copy of 
the appellant's disability file 
maintained by the Social Security 
Administration.

3.  The RO should afford the appellant a 
clarifying medical examination by a 
physician or physician appropriately 
qualified to respond to the below-
specified inquiries.  In conjunction with 
the examination, the examining physician 
must review the appellant's claims 
folder, and a copy of the remand, and 
acknowledge their receipt and review in 
any report generated as a result of this 
remand. All clinical testing must be 
conducted to respond to the specified 
inquiries. The examiner must respond to 
the specified inquiry, and state the 
medical basis for the opinion as it 
pertains to the appellant and the 
evidence of record.  In particular, the 
examiner must ascertain whether it is as 
least as likely as not that the appellant 
has any neurological impairment as a 
result of the service-connected shell 
fragment wound to the right arm.  

4. The RO should afford the appellant a 
clarifying psychiatric examination.  In 
conjunction with the examination, the 
examining physician must review the 
appellant's claims folder, and a copy of 
the remand, and acknowledge their receipt 
and review in any report generated as a 
result of this remand. All clinical 
testing must be conducted to respond to 
the specified inquiry.  In particular, 
the examiner must ascertain the severity 
of the appellant's psychiatric disorder, 
and must further ascertain whether there 
exists any evidence of  suicidal 
ideation; obsessional rituals that 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships. 

5.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act of 2000 
("VCAA") that provides that VA shall 
make reasonable efforts to assist a 
claimant in obtaining evidence necessary 
to substantiate the claimant's claim for 
a benefit under a law administered by the 
Secretary, unless no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.  
In part, the VCAA specifically provides 
that VA is required to make reasonable 
efforts to obtain relevant governmental 
and private records that the claimant 
adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

Following such development, the RO should review and 
readjudicate the claims.  If any such action does not resolve 
the claims, or if the RO chooses to take no additional 
development action, the RO shall issue the appellant a 
Supplemental Statement of the Case pertaining to the issues. 
The appellant should be given notice of, and appropriate 
opportunity to exercise, his appeal rights.  Thereafter, the 
case should be returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



